. Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought to recover damages for injuries sustained by claimant on March 4th, 1929, when he fell into a ditch being dug by the State in the construction of the Illinois Waterway. Damages are asked in the sum of Five Hundred ($500.00) Dollars. There has been showing made that proper signals were not given and proper protection made against this kind of an accident. However the court will not discuss these features because the Attorney General comes and consents to an allowance of One Hundred and Fifty ($150.00) Dollars. Therefore the court recommends that claimant be allowed the sum of One Hundred Fifty Dollars ($150.00) Dollars.